DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities: The claims recite “chrome” instead of “chromium”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 recite “A formulation of an interconnect of a fuel cell…” It is unclear what is actually being claimed, i.e., is the claimed product a powder mixture formulation defined by the claimed composition, or is it an interconnect of a fuel cell having the claimed formulation? For purposes of examination, either interpretation will be considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herchen (US 2013/0129557).
Regarding claims 1-2, Herchen teaches the making of an interconnect for a fuel cell (¶ 4). The interconnect is made from metal powder mixture (¶ 4-5). Herchen teaches that the metal powder mixture may contain a pre-sintered powder containing two or more metals, such as Cr/Fe, and another powder consisting of a single metal such as pure chromium (¶ 30). Herchen also teaches pre-sintered Cr/Fe may be interchanged with prealloyed Cr-Fe powder (¶ 23). Herchen teaches that the interconnect may comprise at least about 80% Cr, preferably about 94%-96%, and less than about 20% iron, preferably about 4%-6% (¶ 20), which indicates the powder mixture should also have a substantially identical composition. These ranges overlap with the claimed ranges, creating a prima facie case of obvious. See MPEP 2144.05 I.
Regarding claim 4, Herchen teaches the Cr/Fe powder contains between about 6% and 35% Fe (¶ 30), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-6, Herchen teaches the making of an interconnect for a fuel cell (¶ 4). The interconnect is made from metal powder mixture (¶ 4-5). Herchen teaches that the metal powder mixture may contain a pre-sintered powder containing two or more metals, such as Cr/Fe, and another powder or powders consisting of a single metal such as pure chromium (¶ 30). Since Herchen teaches including another powder or powders consisting of a single metal, it would have been obvious at the effective time of filing for one of ordinary skill in the art to include pure iron in the powder mixture, as the inclusion of elemental iron powder is suggested by and envisioned by Herchen (see ¶ 23 & 30), and there is an expectation of success in using powder of a single metal such as Fe in the powder mixture. Herchen also teaches pre-sintered Cr/Fe may be interchanged with prealloyed Cr-Fe powder (¶ 23). Herchen teaches that the interconnect may comprise at least about 80% Cr, preferably about 94%-96%, and less than about 20% iron, preferably about 4%-6% (¶ 20), which indicates the powder mixture should also have a substantially identical composition. These ranges overlap with the claimed ranges, creating a prima facie case of obvious. See MPEP 2144.05 I.
Regarding claim 8, Herchen teaches the Cr/Fe powder contains between about 6% and 35% Fe (¶ 30), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Herchen (US 2013/0129557), as applied to claims 1 and 5, further in view of Armstrong (WO 2013/130515).
Regarding claim 3, the limitations of claim 1 have been addressed above. Herchen does not expressly teach the chromium-iron alloy is stainless steel. Armstrong teaches an interconnect for a fuel cell (¶ 2). The interconnect may be made of material such as Cr-Fe alloy or a Cr-containing stainless steel (¶ 52). It would have been obvious the effective time of filing for one of ordinary skill in the art to use a Cr-containing stainless steel for the Cr-Fe alloy of Herchen because the prior art recognizes that Cr-containing stainless steels are suitable material for fuel cell interconnects.
Regarding claim 7, the limitations of claim 1 have been addressed above. Herchen does not expressly teach the chromium-iron alloy is stainless steel. Armstrong teaches an interconnect for a fuel cell (¶ 2). The interconnect may be made of material such as Cr-Fe alloy or a Cr-containing stainless steel (¶ 52). It would have been obvious the effective time of filing for one of ordinary skill in the art to use a Cr-containing stainless steel for the Cr-Fe alloy of Herchen because the prior art recognizes that Cr-containing stainless steels are suitable material for fuel cell interconnects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784